DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steven Nichols, on 06/08/2022.

The application has been amended as follows: 
Claims 1-2, 5-7 and 14-15 are canceled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As argued in the Applicant’s response (03/23/22), the prior art to Kuramoto et al. (US 6,919,634 B2) and Takahashi et al. (US 5,976,965) do not disclose or teach using the mechanism of electrostatic interaction or fluid surface tension to initially attract components into pits of a transfer tool. The remaining cited prior art, including newly cited Smith et al. (EP 0 747 948 A2) and Sasaki et al. (US 10,543,486 B2), do not cure the deficiencies of Kuramoto and Takahashi. Though there may be prior art teaching of electrostatic or fluid surface tension attraction, it is not found to have been used to pick up and ultimately to cause “dropping” of a plurality of components onto a target substrate. Were the means of attraction disclosed in the prior art, there would also be no reasonable rationale for combination of references; instead, combination would require improper application of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729